                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

GREGORY A. GOFF a/k/a                             )
GREGORY ARNEZ GOFF,                               )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 19-1294-JDT-cgc
                                                  )
MADISON COUNTY, TENNESSEE,                        )
                                                  )
       Defendant.                                 )
                                                  )


             ORDER DIRECTING PLAINTIFF TO FILE UPDATED FINANCIAL
            INFORMATION OR PAY THE FULL $505 APPELLATE FILING FEE


       On January 3, 2020, the Court dismissed the pro se complaint filed by Plaintiff Gregory A.

Goff a/k/a Gregory Arnez Goff but granted leave to file an amended complaint. (ECF No. 5.)

Goff filed a timely amendment on January 15, 2020. (ECF No. 7.) Finding the amended complaint

also failed to state a claim, the Court issued an order on January 16, 2020, dismissing the case with

prejudice in its entirety; judgment was entered on January 17, 2020. (ECF Nos. 8 & 9.) Goff filed

a second motion to amend on January 24, 2020, which the Court denied. (ECF Nos. 10 & 11.) On

January 29, 2020, Goff filed a document titled “Motion to Appeal” in which he states, “I’m

appealing this case . . . .” (ECF No. 15.) The motion has been docketed as a Notice of Appeal.1



       1
          The Notice of Appeal first was docketed as a “Motion for Extension of Time to
Appeal,” (ECF No. 13), because Goff stated in his cover letter that, “I am for [sic] an extension
for an appeal . . . .” (ECF No. 14.) However, because the “Motion to Appeal” clearly states
Goff’s intent to appeal, it was re-docketed as a Notice of Appeal. Therefore, no extension of
time to file an appeal is needed.
        Because Goff is still a prisoner, he must pay the entire $505 appellate filing fee, although

he again may be able to take advantage of the installment-payment method of the Prison Litigation

Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). See McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry, 716 F.3d 944, 951

(6th Cir. 2013.) In order to do so, he must submit his current financial information.

        Goff is hereby ORDERED to submit either the full $505 appellate filing fee or an updated

in forma pauperis affidavit and trust account statement within 30 days after the date of this order.

If he fails either to pay the fee or file the required documents in a timely manner, the Court will

deny leave to appeal in forma pauperis and assess the entire $505 filing fee from his inmate trust

account without regard to the PLRA’s installment procedures, and the Sixth Circuit may dismiss

the appeal for failure to prosecute. However, if Plaintiff timely submits the required financial

information and the Court finds he is still indigent, the Court will grant leave to appeal in forma

pauperis and assess the filing fee in accordance with the installment procedures.

        The Clerk is directed to send Plaintiff a copy of the prisoner in forma pauperis affidavit

form along with this order. The Clerk also is directed to notify the Sixth Circuit of the entry of

this order.

IT IS SO ORDERED.
                                               s/ James D. Todd
                                              JAMES D. TODD
                                              UNITED STATES DISTRICT JUDGE




                                                 2
